                                                         Case 2:20-cr-00032-JCC Document 136 Filed 11/10/20 Page 1 of 3
WA/WD PTS-
Modification
(01/19)                                                           UNITED STATES DISTRICT COURT
                                                                                               for
                                                                           Western District of Washington
Park er-Dipeppe Taylor As hely M odific ation   -
                                                              Report on Defendant Under Pretrial Services Supervision
Date of Report: 11/05/2020
Name of Defendant: Taylor Ashely Parker-Dipeppe                  Case Number: 2:20CR-032JCC
Name of Judicial Officer: The Honorable Michelle L. Peterson, United States Magistrate Judge
Original Offense: Conspiracy to Mail Threatening Communications, to Commit Cyberstalking, and to
                   Interfere with Federally Protected Activities
Date Supervision Commenced: 03/27/2020

Bond Conditions Imposed:


                                          x     Submit to drug and alcohol testing, to include urinalysis, breathalyzer, or hand-held testing devices, as
                                                directed by Pretrial Services. You shall not use, consume, or possess alcohol, any product containing
                                                alcohol, or other intoxicants, including medication, unless prescribed to you by a physician and under
                                                the direction of Pretrial Services. Obtain an alcohol/substance abuse evaluation and follow any
                                                treatment recommendations as directed by Pretrial Services. You shall participate as directed in a
                                                program approved by the probation and pretrial services office for treatment of narcotic addiction, drug
                                                dependency, or substance abuse, which may include testing to determine if the defendant has reverted
                                                to the use of drugs or alcohol.
                                          x     Travel is restricted to the Western District of Washington and the Middle District of Florida, or as
                                                directed by Pretrial Services.
                                          x     The defendant shall participate in the location monitoring program with Active Global Positioning
                                                Satellite technology. The defendant is restricted to his/her residence at all times except for
                                                employment, religious services, medical, legal reasons, or as otherwise approved by the location
                                                monitoring specialist. The defendant shall abide by all program requirements, and must contribute
                                                towards the costs of the services, to the extent financially able, as determined by the location
                                                monitoring specialist. The location monitoring specialist will coordinate the defendant's release with
                                                the U.S. Marshals.
                                          x     Surrender all current and expired passports and travel documents to the court. Do not apply for/obtain a
                                                new passport or travel document from any country without permission of the court. If the surrendered
                                                passport is a foreign passport, it shall be forwarded to Immigration and Customs Enforcement if
                                                defendant is convicted of an offense, unless otherwise ordered by the Court.
                                          x     You are prohibited from possessing or having access to firearms and dangerous weapons. All firearms
                                                and dangerous weapons must be removed from your residence(s), vehicle(s), and place of employment.
                                                This condition operates in conjunction with any restrictions imposed under Title 18, USC 922, and the
                                                Washington State Revised Code, Chapter 9.41.
                                          x     Undergo a mental health, psychiatric or psychological evaluation and follow all treatment
                                                recommendations in that evaluation, as directed by Pretrial Services. You shall take all medications as
                                                prescribed.
                                          x     You must contribute towards the costs of the services required by this bond, to the extent you are
                                                financially able to do so, as determined by Pretrial Services.
                                          x     You shall not have direct contact or indirect contact with any existing and/or future co-defendant(s) in
                     Case 2:20-cr-00032-JCC Document 136 Filed 11/10/20 Page 2 of 3

The Honorable Michelle L. Peterson, United States Magistrate Judge                                         Page 2
Report on Defendant Under Pretrial Services Supervision                                                 11/5/2020

        this case.
    x   You shall not have direct contact or indirect contact with any existing and/or future witnesses in this
        case.
    x   Release on third-party custody to: Suzanne Parker
    x   You are not to have access to a cellular phone or computer, unless approved by Pretrial Services.

                                       PETITIONING THE COURT
6       To modify the conditions of supervision

DELETE:

9.        The defendant shall participate in the location monitoring program with Active Global Positioning
Satellite technology. The defendant is restricted to his/her residence at all times except for employment,
religious services, medical, legal reasons, or as otherwise approved by the location monitoring specialist. The
defendant shall abide by all program requirements, and must contribute towards the costs of the services, to the
extent financially able, as determined by the location monitoring specialist. The location monitoring specialist
will coordinate the defendant's release with the U.S. Marshals.


ADD:

53.       The defendant shall comply with Stand Alone Monitoring component of Location Monitoring
Program. The defendant shall be monitored by Active Global Positioning Satellite technology which shall be
utilized for purposes of verifying compliance with any court-imposed condition of supervision. The defendant
shall abide by all program requirements, and must contribute towards the costs of the services, to the extent
financially able, as determined by the location monitoring specialist.

                                                   CAUSE
Mr. Parker-Dipeppe has been in full compliance since he was released on bond in March 2020. He has been
working full-time as a security guard since June 2020, all drug tests have been negative, and he is engaged in
co-occurring mental health and substance abuse treatment. Further, there have been no violations to his order of
home detention. Lastly, I spoke with the defendant’s mother Suzanne Parker, who is also the defendant’s third-
party custodian, and she endorses the reduction in his conditions as she has no concerns as to his compliance.
Based on his overall performance engaging in treatment, employment and home detention, Mr. Parker-
Dipeppe’s level of restriction in the location monitoring program could be reduced to a lesser restrictive
component.

I consulted with Assistant United States Attorney Thomas Woods, as well as defense counsel, Pete Mazzone,
and they concur with my recommendation.
                 Case 2:20-cr-00032-JCC Document 136 Filed 11/10/20 Page 3 of 3

The Honorable Michelle L. Peterson, United States Magistrate Judge                                       Page 3
Report on Defendant Under Pretrial Services Supervision                                               11/5/2020

I swear under penalty of perjury that the             APPROVED:
foregoing is true and correct.                        Monique D. Neal
                                                      Chief United States Probation and Pretrial Services Officer
Executed on this 5th day of November, 2020.           BY:
A
Leona Nguyen                                          Jaymie Parkhurst
United States Probation Officer                       Supervising United States Probation Officer

                      THE COURT FINDS PROBABLE CAUSE AND DIRECTS:
   Modify the Conditions as noted above
   Other




                                                         Michelle L. Peterson, United States Magistrate
                                                                                             Mag        Judge

                                                                                 Date
